Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Caridi on 25 March 2021.
The application has been amended as follows: Claims 9, 13 and 15-16 have been amended to correct antecedent basis issues. The full claim set is recited below.
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Previously Presented) A nonaqueous electrolyte secondary battery comprising a positive electrode, a negative electrode and a nonaqueous electrolyte, wherein 
the positive electrode comprises a positive electrode active material that consists essentially of: 

a plurality of secondary particles formed by aggregation of primary particles of a rare earth compound; 
on a surface of each of the plurality of the secondary particles of the lithium transition metal oxide, a corresponding secondary particle of the rare earth compound is attached to a recess formed between adjacent primary particles of the lithium transition metal oxide in such a manner that the corresponding secondary particle of the rare earth compound is attached to each of the primary particles forming the recess; 
the lithium transition metal oxide includes magnesium dissolved therein; 
the concentration of magnesium dissolved in a region that extends from the surface of the secondary particle of the lithium transition metal oxide to 20% of the particle size of the particle is higher than the concentration of magnesium dissolved in the particle except the region; and 2Application No.: 15/735,819Docket No.: P171319US00 
an average particle size of the secondary particle of the rare earth compound is not less than 100 nm and not more than 400 nm.
(Currently Amended) The nonaqueous electrolyte secondary battery according to Claim 8, wherein the corresponding secondary particle of the rare earth compound is directly attached to both of the adjacent primary particles forming the recess.
(Previously Presented) The nonaqueous electrolyte secondary battery according to Claim 8, wherein the concentration of magnesium dissolved in the lithium transition metal oxide is not less than 0.03 mol% and not more than 0.5 mol% relative to the total molar amount of metal element(s) except lithium.
(Previously Presented) The nonaqueous electrolyte secondary battery according to Claim 8, wherein the concentration of magnesium dissolved in the region is not less than 0.03 mol% and not more than 0.5 mol% relative to the total molar amount of metal element(s) except lithium.
(Cancelled)
(Currently Amended) The nonaqueous electrolyte secondary battery according to Claim 8, wherein an average particle size of the corresponding secondary particle of the rare earth compound is not less than 150 nm and not more than 300 nm.
(Previously Presented) The nonaqueous electrolyte secondary battery according to Claim 8, 3Application No.: 15/735,819Docket No.: P171319US00 wherein at least one rare earth element selected from neodymium, samarium and erbium constitutes the rare earth compound.
(Currently Amended) The nonaqueous electrolyte secondary battery according to Claim 8, wherein [[the]]a proportion of nickel in the lithium transition metal oxide is not less than 80 mol% relative to the total molar amount of metal element(s) except lithium.
(Currently Amended) The nonaqueous electrolyte secondary battery according to Claim 8, wherein [[the]]a proportion of cobalt in the lithium transition metal oxide is not more than 7 mol% relative to the total molar amount of metal element(s) except lithium.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Jito (US 2011/0165460 A1) Sugaya (WO 2014049958 A1) and Park (US 2014/0050993 A1), but it does not teach a plurality of secondary particles formed by an aggregation of primary particles of a rare earth compound wherein on a surface of each of the plurality of secondary particles of the lithium transition metal oxide, a corresponding secondary particle of the rare earth compound is attached to a recess formed between adjacent primary particles of the lithium transition metal oxide and an average particle .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723